DETAILED ACTION


Status
This Non-Final Office Action is in response to the application papers filed on 8 January 2019. Claim(s) 1-11 is/are presently pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Acknowledgment is made of applicant's claim for foreign priority. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 8 January 2019 and 3 September 2019 was/were filed prior to the mailing of a first action on the merits.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Claim Objections
Claim(s) 3-4 is/are objected to because of the following informalities:  At the last line: “half body” is suggested to be ---half-body---. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2019/0055855 to Tanno et al. (hereinafter “TANNO”) in view of United States Patent No. 5,230,540 to LEWIS  et al. (hereinafter “LEWIS”).

(A) Regarding Claim 1:
	TANNO teaches:
		A rotary machine (Fig. 1A) comprising:
a casing having first (101) and second (102) casing half-bodies abutting each other via an abutting surface therebetween, a first flange (104) which is a part of the first casing half-body (101) extending along the abutting surface and in which a first hole portion (109, Fig. 1B) is formed, and a second flange (105) 
a first bolt (106, of bolt unit 103 at casing portion E2, Figs. 1A-1B) inserted into the first and second hole portions (109), wherein 
the first hole portion (109, Fig. 1B) is passed through the first flange (104).
However, the difference between TANNO and the claimed invention is that TANNO does not explicitly teach the first bolt fastened to a first female screw formed in at least a part of the second hole portion, wherein the second hole portion is formed to be shallower in depth than the thickness of the second flange, and the second flange has a first portion which is thicker than the first flange in a direction in which the second hole portion extends.
	LEWIS teaches:
A flanged bolt connection between two casing portions can utilize either nuts to secure the bolt (Fig. 2) or angularly spaced bosses (316) with threaded inserts (324) to secure the bolts (Fig. 3).
Thus, TANNO teaches the bolts are secured at the second half-body by nuts. LEWIS teaches either nuts or angularly spaced bosses with threaded inserts for securing a bolt. Accordingly, the prior art references teach nuts and angularly spaced bosses with threaded inserts are elements that are known in the art for providing a fixed bolt. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second flange of TANNO by substituting the nuts for the angularly spaced bosses with threaded inserts, as taught by LEWIS, because both elements were known equivalents for providing a fixed bolt (LEWIS column 7, lines 18-26).
NOTE ON PRIOR ART INTERPRETATION:
TANNO, as modified by LEWIS, teaches “a first female screw” (i.e. the threaded insert, 324 of LEWIS Fig. 3). As a result of the modification with LEWIS, the second hole portion of TANNO is formed to be shallower in depth than the thickness of the second flange due to the second hole portion being formed within the angularly spaced boss. Furthermore, the angularly spaced boss adds flange material in the direction in which the second hole portion extends resulting in the second flange being thicker than the first flange at this location.
	
	(B) Regarding Claim 2:
		TANNO as modified by LEWIS further teaches:
The first female screw (i.e. the threaded insert, 324 of LEWIS Fig. 3) is formed at a bottom part of the second hole portion (i.e. the portion of hole 109 in second flange 105 of TANNO Fig. 1B).
NOTE ON PRIOR ART INTERPRETATION:
TANNO teaches the first female screw is formed at “a bottom part” of the second hole portion because the threaded insert of LEWIS extends the entire length of the blind hole (LEWIS Fig. 3). The claim language does not exclude the top part of the second hole portion. 
	
(C) Regarding Claim 3:
		TANNO as modified by LEWIS further teaches:
The first female screw (i.e. the threaded insert, 324 of LEWIS Fig. 3) is formed at a position deeper than the thickness of the first flange (104, TANNO Fig. 1B) 
NOTE ON PRIOR ART INTERPRETATION:
TANNO, as modified by LEWIS, teaches angularly spaced bosses to secure the bolts at the second flange. As a result of the boss at a bolt location, the second flange is thicker than the first flange. Thus, the first female screw and second hole portion extends into the bosses beyond, i.e. at a position deeper, than the thickness of the first flange. 

(D) Regarding Claim 4:
		TANNO as modified by LEWIS further teaches:
The first female screw (i.e. the threaded insert, 324 of LEWIS Fig. 3) is formed at a position deeper than the thickness of the first flange (104, TANNO Fig. 1B) with respect to the abutting surface of the second casing half body (102, TANNO Fig. 1A).
NOTE ON PRIOR ART INTERPRETATION:
TANNO, as modified by LEWIS, teaches angularly spaced bosses to secure the bolts at the second flange. As a result of the boss at a bolt location, the second flange is thicker than the first flange. Thus, the first female screw and second hole portion extends into the bosses beyond, i.e. at a position deeper, than the thickness of the first flange. 


(E) Regarding Claim 5:
		TANNO as modified by LEWIS further teaches:

a third hole portion (at bolt unit 103A, TANNO Figs. 1A-1B) passing through a portion of the first flange (104, TANNO Fig. 1B) corresponding 5to the second portion is formed in the first flange, 
a fourth hole (at bolt unit 103A, TANNO Figs. 1A-1B) portion corresponding to the third hole portion, which is shallower in depth than the thickness of the second portion (due to the angularly spaced bosses, 316 of LEWIS Fig. 3), is formed in the second portion, a second female screw (i.e. the threaded insert 324 of LEWIS Fig. 3) being formed in at least a part of the fourth hole portion, and wherein 
10the rotary machine further includes a second bolt (i.e. 106 of bolt unit 103a, TANNO Figs. 1A-1B) inserted into the third and fourth hole portions and fastened to the second female screw.
		NOTE ON CLAIM INTERPRETATION:
The term “around” at line 2 is being interpreted as: in the vicinity of. Thus, the phrase “a second portion which is thinner than the first portion around the first portion” is being interpreted as: a second portion which is thinner than the first portion in the vicinity of the first portion. TANNO Fig. 1A teaches the casing portion E4 is in the vicinity of the casing portion E2 because they are adjacent at the discharge end (N2). 				

(F) Regarding Claim 6:
		TANNO as modified by LEWIS further teaches:
The second flange (105, TANNO Fig. 1A) has a second portion (at a casing portion E4, TANNO Fig. 1A) which is thinner (due to a counterbored portion 110 which is located only at the casing portion E4, TANNO paragraph 0038) than the first portion (at a casing portion E2, TANNO Fig. 1A) around the first portion, 
a third hole portion (at bolt unit 103A, TANNO Figs. 1A-1B) passing through a portion of the first flange (104, TANNO Fig. 1B) corresponding 5to the second portion is formed in the first flange, 
a fourth hole (at bolt unit 103A, TANNO Figs. 1A-1B) portion corresponding to the third hole portion, which is shallower in depth than the thickness of the second portion (due to the angularly spaced bosses, 316 of LEWIS Fig. 3), is formed in the second portion, a second female screw (i.e. the threaded insert 324 of LEWIS Fig. 3) being formed in at least a part of the fourth hole portion, and wherein 
10the rotary machine further includes a second bolt (i.e. 106 of bolt unit 103a, TANNO Figs. 1A-1B) inserted into the third and fourth hole portions and fastened to the second female screw.
		NOTE ON CLAIM INTERPRETATION:
The term “around” at line 2 is being interpreted as: in the vicinity of. Thus, the phrase “a second portion which is thinner than the first portion around the first portion” is being interpreted as: a second portion which is thinner than the first portion in the vicinity of the first portion. TANNO Fig. 1A teaches the casing portion E4 is in the vicinity of the casing portion E2 because they are adjacent at the discharge end (N2).

(G) Regarding Claim 7:
		TANNO as modified by LEWIS further teaches:
The second flange (105, TANNO Fig. 1A) has a second portion (at a casing portion E4, TANNO Fig. 1A) which is thinner (due to a counterbored portion 110 which is located only at the casing portion E4, TANNO paragraph 0038) than the first portion (at a casing portion E2, TANNO Fig. 1A) around the first portion, 
a third hole portion (at bolt unit 103A, TANNO Figs. 1A-1B) passing through a portion of the first flange (104, TANNO Fig. 1B) corresponding 5to the second portion is formed in the first flange, 
a fourth hole (at bolt unit 103A, TANNO Figs. 1A-1B) portion corresponding to the third hole portion, which is shallower in depth than the thickness of the second portion (due to the angularly spaced bosses, 316 of LEWIS Fig. 3), is formed in the second portion, a second female screw (i.e. the threaded insert 324 of LEWIS Fig. 3) being formed in at least a part of the fourth hole portion, and wherein 
10the rotary machine further includes a second bolt (i.e. 106 of bolt unit 103a, TANNO Figs. 1A-1B) inserted into the third and fourth hole portions and fastened to the second female screw.
		NOTE ON CLAIM INTERPRETATION:
The term “around” at line 2 is being interpreted as: in the vicinity of. Thus, the phrase “a second portion which is thinner than the first portion around the first portion” is being interpreted as: a second portion which is thinner than the first portion in the vicinity of the first portion. TANNO Fig. 1A teaches the casing portion E4 is in the vicinity of the casing portion E2 because they are adjacent at the discharge end (N2).

(H) Regarding Claim 8:
		TANNO as modified by LEWIS further teaches:
The second female screw, i.e. the threaded insert 324 of LEWIS Fig. 3) is formed at the bottom part of the fourth hole portion (i.e. the hole portion of bolt unit 103A that extends in the second flange 105, TANNO Figs. 1A-1B).
NOTE ON PRIOR ART INTERPRETATION:
TANNO teaches the first female screw is formed at “a bottom part” of the second hole portion because the threaded insert of LEWIS extends the entire length of the blind hole (LEWIS Fig. 3). The claim language does not exclude the top part of the second hole portion.

(I) Regarding Claim 9:
		TANNO as modified by LEWIS further teaches:
The second female screw, i.e. the threaded insert 324 of LEWIS Fig. 3) is formed at the bottom part of the fourth hole portion (i.e. the hole portion of bolt unit 103A that extends in the second flange 105, TANNO Figs. 1A-1B).
NOTE ON PRIOR ART INTERPRETATION:
TANNO teaches the first female screw is formed at “a bottom part” of the second hole portion because the threaded insert of LEWIS extends the entire length of the blind hole (LEWIS Fig. 3). The claim language does not exclude the top part of the second hole portion..

(J) Regarding Claim 10:
		TANNO as modified by LEWIS further teaches:
The second female screw, i.e. the threaded insert 324 of LEWIS Fig. 3) is formed at the bottom part of the fourth hole portion (i.e. the hole portion of bolt unit 103A that extends in the second flange 105, TANNO Figs. 1A-1B).
NOTE ON PRIOR ART INTERPRETATION:
TANNO teaches the first female screw is formed at “a bottom part” of the second hole portion because the threaded insert of LEWIS extends the entire length of the blind hole (LEWIS Fig. 3). The claim language does not exclude the top part of the second hole portion.

(K) Regarding Claim 11:
		TANNO as modified by LEWIS further teaches:
The rotary machine is a compressor (TANNO Fig. 1A) equipped with a rotor configured to rotate around an axis extending along the abutting surface (paragraph 0051), 
20a suction port (N1, TANNO Fig. 1A) to which working fluid is introduced is formed on one side of the casing in a direction in which the axis extends, and a discharge port (N2, TANNO Fig. 1A) from which compressed high-pressure working fluid is discharged is formed on the other side of the casing, and 


Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2007/0183892 teaches a compressor casing with different thicknesses of the flanges in the vertical direction and perpendicular to the rotation axis in the horizontal direction. Furthermore, US 10,975,728; US 2018/0283385; JP 2013-249771, JP 2010-209750; and JP 2015-04288 teach bolted flange connections for rotary machines. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLA M MCCAFFREY whose telephone number is (571)272-3438.  The examiner can normally be reached on Monday through Friday 7-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached at 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


KAYLA M. MCCAFFREY
Primary Examiner
Art Unit 3745



/Kayla McCaffrey/Primary Examiner, Art Unit 3745